                     Case 20-50557-BLS               Doc 3        Filed 10/20/20      Page 1 of 1
                                      United States Bankruptcy Court
                                            District of Delaware
In re:   BROOKSTONE HOLDINGS CORP., et al.,           )               Chapter 11
                                             Debtors. )
                                                      )               Case No.: 18-11780-BLS
                                                      )
META Advisors LLC, as Liquidating Trustee of          )               (Jointly Administered)
the Brookstone Liquidating Trust,                     )
                              Plaintiff               )
             v.                                       )               Adv. Proc. No.: 20-50557
                                                      )
Healthcare Co. Ltd.,                                  )
                              Defendant.             )

                           SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                 IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of service of this summons,
except that the United States and its offices and agencies shall file a motion or answer to the complaint within
35 days.
              Address of Clerk:
                                   824 Market Street, 3rd Floor
                                   Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.

    Name and Address of Plaintiff's Attorney:                 Name and Address of Plaintiff's Attorney:
    Primary Counsel:                                          Co-Counsel:
    Joseph L. Steinfeld, Jr., DC SBN 297101                   Justin Alberto, Esq. (DE No. 5126)
    MN SBN 0266292, VA SBN 18666                              Erin R. Fay, Esq. (DE No. 5268)
    Brigette G. McGrath, NY 4962379                           BAYARD, P.A.
    ASK LLP                                                   600 North King Street, Suite 400
    2600 Eagan Woods Drive, Suite 400                         Wilmington, Delaware 19801
    St. Paul, MN 55121                                        Tel: (302) 655-5000
    Telephone: 651-289-3845
    Fax: (651) 406-9676
    E-Mail: bmcgrath@askllp.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint
will be held at the following time and place.

              Address:                                        Room: Courtroom No. 1
                           824 North Market Street            Floor: 6th Floor
                           Wilmington, DE 19801               Date and Time: TBD

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
United States Bankruptcy
 Court for the District
     of Delaware                                                      /s/ Una O’Boyle
                                                              Clerk of the Bankruptcy Court
Date: October 20, 2020
